Title: From Thomas Jefferson to George Washington, 5 November 1793
From: Jefferson, Thomas
To: Washington, George



Tuesday Nov. 5. 1793.

Th: Jefferson with his respects to the President sends for his perusal some of the letters which had been accumulating at his office, and which he received yesterday. He will wait on the President to-day to translate
 
the Spanish papers sent by Mr. Short, as also with some other letters in foreign languages.
Th:J. sends to the President a supply he received yesterday of paper, of which the President will be pleased to take any proportion he may have occasion for. He sends him wafers also and wax, and could furnish him copying ink, but he believes the President has no press here.—Th:J. did not understand yesterday whether any meeting was desired to-day or at any other particular time.